Title: To Benjamin Franklin from Mary Stevenson, 15 May 1767
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Bromley May 15. 1767
I received a letter from Kensington to day by which I learn that my aunt will not come to Bromley to fetch me, therefore I must go home by way of Craven Street next monday. Now if it will be convenient to you to come hither on sunday or monday you will give a great deal of pleasure to several persons by doing it and I shall have a more agreeable journey to town than in the Stage. Be so good as to write me a line tomorrow to inform me whether I may depend upon you. I write this in Miss Blunt’s room, upon her paper, and she particularly desires to be remember’d to you. All the family honour you and wish to see you. My hostess does the same.
You must excuse all the faults in this letter, for I cannot see to mend them, and when I can it will be too late. Give my duty to my mother, and love to Sally. I am Dear Sir Your faithful Servant
M Stevenson
